Citation Nr: 0824899	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  03-36 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected asbestosis, currently evaluated 10 percent 
disabling.


REPRESENTATION


Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1959 to December 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Procedural history

The July 2002 rating decision granted service connection for 
asbestosis and assigned a noncompensable (zero percent) 
disability rating.  The veteran appealed. In November 2004, 
the RO granted a 10 percent disability rating.  

In an April 2006 Board decision, the claim was remanded for 
further development.  The VA Appeals Management Center (AMC) 
continued the previous denial in a July 2006 supplemental 
statement of the case (SSOC).  

In November 2006, the Board again remanded the veteran's 
claim for further evidentiary development.  The AMC continued 
the previous denial in an August 2007 SSOC.  The veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

Issue not on appeal

In a January 2008 rating decision, service connection for 
bilateral hearing loss was granted, and a noncompensable 
disability rating was assigned effective August 26, 2005.  To 
the Board's knowledge, the veteran has not disagreed wit 
either the assigned disability rating or the effective date.  
Thus, that matter is not in appellate status, and it will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
forced vital capacity (FVC) to be 82 percent of predicted 
value and the diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO) to be 71 percent 
of predicted value.

2.  The evidence does not show that the veteran's service-
connected asbestosis is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the veteran's asbestosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2007).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased initial 
disability rating for his service-connected asbestosis, which 
is currently evaluated as 10 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.

Stegall concerns

In November 2006, the Board remanded the case and ordered VBA 
to schedule the veteran for an examination to determine the 
current nature and severity of his service-connected 
asbestosis, to include appropriate pulmonary function 
testing.  
The claim was then to be readjudciated.

A VA examination, which included pulmonary function testing, 
was performed in January 2007.  The claim was readjudicated 
via the August 2007 SSOC.   
Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the veteran received a general VCAA 
notice letter, dated July 2001, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for asbestosis.  Although the aforementioned VCAA 
letter did not specifically include any information 
pertaining to evidence necessary to substantiate a claim for 
a higher rating, once service connection is granted the 
notice requirements of 38 U.S.C.A. § 5103(a) are satisfied 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-
2003.  

The RO informed the veteran of VA's duty to assist him in the 
development of his claim in the July 2001 VCAA letter as well 
as in VCAA letters dated April 2006 and January 2007.  
Specifically, the veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letters informed the veteran that 
VA would make reasonable efforts to request such records.

The July 2001 VCAA letter emphasized: "You must give us 
enough information about those records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  [Emphasis as in the original letter.]

The April 2006 and January 2007 letters stated:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to use, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
originals.]

The April 2006 and January 2007 VCAA letters specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" requirement of 38 C.F.R. § 
3.159(b), in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

Moreover, in the three VCAA letters, the veteran was informed 
that VA would provide a medical examination if VA determined 
it was necessary to make a decision on his claim.  [VA 
examinations were conducted in February 2002, June 2004, and 
January 2007].

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in letters 
dated April 2006 and January 2007.  The letters detailed the 
evidence considered in determining a disability rating, 
including, "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letters instructed the 
veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the veteran's 
claims were re-adjudicated in SSOC's dated July 2006 and 
August 2007, following the issuance of the April 2006 and 
January 2007 letters.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  

However, relying on the informal guidance from the VA Office 
of the General Counsel and a VA Fast Letter issued in June 
2008 (Fast Letter 08-16; June 2, 2008), the Board finds that 
the Vazquez-Flores decision does not apply to the present 
case.  According to VA Office of General Counsel, because 
this matter concerns an appeal from an initial rating 
decision VCAA notice obligations are fully satisfied once 
service connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  

The veteran has not alleged that he received inadequate VCAA 
notice.  See Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008), [holding as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection: "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes service treatment records, service personnel 
records, statements of the veteran, and VA and private 
treatment records.  Additionally, as indicated above, the 
veteran was afforded VA examinations in February 2002, June 
2004, and January 2007.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2007).  The veteran has retained the 
services of a representative and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2007).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

The veteran seeks entitlement to an increased initial 
disability rating for his service-connected asbestosis, which 
is currently evaluated as 10 percent disabling.

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's asbestosis is currently rated under 38 C.F.R. § 
4.97, Diagnostic Code 6833 (2007).  Diagnostic Code 6833 is 
deemed by the Board to be the most appropriate primarily 
because it pertains specifically to the diagnosed disability 
in the veteran's case [asbestosis].  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate and the veteran has not 
requested that another diagnostic code be used.  Accordingly, 
the Board concludes that the veteran is appropriately rated 
under Diagnostic Code 6833.  

Specific schedular criteria

Diagnostic Code 6833 is included under the General Rating 
Formula for Interstitial Lung Disease.

The General Rating Formula for Interstitial Lung Disease 
provides a 100 percent evaluation for Forced Vital Capacity 
(FVC) of less than 50 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; 
corpulmonale or pulmonary hypertension, or; where residuals 
require outpatient oxygen therapy.  

A 60 percent evaluation is warranted for FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  

A 30 percent evaluation is warranted for FVC of 65 to 74 
percent predicted, or; DLCO (SB) of 56 to 65 percent 
predicted.  

A ten percent evaluation is warranted for FVC of 75 to 80 
percent predicted, or; DLCO (SB) of 66 to 80 percent 
predicted.  See 38 C.F.R. § 4.97, General Rating Formula for 
Interstitial Lung Disease (2007).



Analysis

For the reasons expressed immediately below, the Board finds 
that the veteran's asbestosis symptoms are consistent with 
the currently assigned 10 percent rating under Diagnostic 
Code 6833.

Schedular rating

As was discussed above, in order for a 30 percent disability 
rating to be assigned, FVC must be 65 to 74 percent of 
predicted or DLCO (SB) must be 56 to 65 percent of predicted.  
See 38 C.F.R. § 4.97 (2007).  These criteria are disjunctive.  
See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned]; Cf. Melson v. Derwinski, 1 
Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met].  

Pulmonary function testing, which was completed in connection 
with the January 2007 VA examination disclosed the following:  
FVC at 82% of predicted and DLCO at 71% of predicted.  [The 
Board notes that the DLCO value was reported as both 71% and 
77% in the VA examiner's report, but the Board will adopt the 
71% determination as it is more favorable to the veteran's 
claim].  The VA examiner reported normal spirometry with no 
obstructions, no restriction, and normal diffusion.  The VA 
examiner also reviewed the January 2007 chest x-ray and noted 
findings of "asbestos-related calcified pleural plaques.  No 
evidence for asbestosis (i.e., no evidence for interstitial 
fibrosis or restrictive lung disease)."  

Consistently, in the June 2004 VA examination report, the 
examiner reported the results of pulmonary function testing 
as:  FVC at 89 percent of predicted and DLCO at 80 percent of 
predicted.  The June 2004 examiner noted "No acute pulmonary 
disease. Probable pleural plaques accounting for densities at 
level of fourth, fifth, and sixth ribs anterior to each 
side."  

The findings and pulmonary function results reported by the 
January 2007 and June 2004 VA examiners clearly fall within 
the criteria for a 10 percent evaluation under Diagnostic 
Code 6833.  In addition, both examiners referred to 
diagnostic studies which did not show active pulmonary 
disease.

The Board has also considered October 2003 pulmonary function 
testing performed by Dr. K.N.A., which was submitted by the 
veteran.  That testing demonstrated FVC at 83 percent of 
predicted.  This result is consistent with the findings of 
the January 2007 VA examination and supports the 10 percent 
disability rating.

There is no competent medical evidence to the contrary.  The 
veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  
  
The Board considered the veteran's statements as well as 
those of his spouse.  The Board has no reason to doubt that 
the veteran experiences nonproductive coughing and shortness 
of breath with moderate exertion.  However, to the extent 
that the veteran and his spouse contend that these symptoms 
are as a result of the veteran's service-connected 
asbestosis, it is now well-settled that lay persons without 
medical training, such as the veteran and his spouse, are not 
competent to comment on medial matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2007) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the medical evidence does not support an increased 
disability evaluation for the veteran's asbestosis under the 
pertinent criteria.  Accordingly, the Board finds that the 
veteran does not meet the criteria for an increased 
disability rating for his service-connected asbestosis.  

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the veteran's disability rating for 
asbestosis has been initially evaluated as 10 percent 
disabling, effective from June 2001, the date of his claim.  

It appears from the medical evidence of record that the 
asbestosis symptomatology has not appreciably changed since 
the date of service connection.  The June 2004 and January 
2007 VA examination reports indicated that the disability 
remained relatively stable throughout the period.  The Board 
therefore finds that a 10 percent disability rating may be 
assigned for the entire period from June 2001.  There appears 
to have been no time during which the schedular criteria for 
a 30, 60, or 100 percent rating were met or approximated. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2007).

Neither the veteran nor his representative expressly raised 
the matter of the veteran's entitlement to an extraschedular 
rating.  The veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe 
than is reflected by the currently assigned rating.  See 
Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must 
interpret a claimant's submissions broadly, the Board is not 
required to conjure up issues that were not raised by the 
claimant].  Moreover, the veteran and his representative have 
not identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record does not show that the veteran has 
experienced interference with employment, nor has he required 
frequent hospitalizations for his service-connected 
asbestosis.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's asbestosis presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the veteran does not meet the criteria for 
an increased disability rating for his service-connected 
asbestosis.  The benefits sought on appeal are therefore 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected asbestosis is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


